Citation Nr: 1511099	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 7, 2010, in excess of 30 percent from February 1, 2012, to September 4, 2014, and in excess of 60 percent from September 5, 2014, for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent prior to August 6, 2013, and in excess of 30 percent from October 1, 2014, for left knee disability.

3.  Entitlement to an initial compensable rating for right knee scarring.

4.  Entitlement to an initial compensable rating for left knee scarring. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

In July 2011, a 100 percent rating was assigned for right total knee replacement from December 7, 2010, to February 1, 2012, from which a 30 percent rating was assigned.  In a November 2014 rating decision, that rating was increased to 60 percent, effective September 5, 2014.  In September 2013, a 100 percent rating was assigned for status post total left knee replacement, effective from August 6, 2013, and a 30 percent rating was assigned for it effective from October 1, 2014.  

In November 2014, the case was remanded to associate with the permanent claims folder all medical records considered by the RO in September 2013 as well as any other records, which had been submitted.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to December 7, 2010, the right knee disability had not resulted in flexion limited to 30 degrees and extension limited to 15 degrees.

2.  From February 1, 2012, to September 4, 2014, the right knee disability had not resulted in chronic residuals of total knee replacement consisting of severe painful motion or weakness and had not resulted in extension limited to 30 degrees or nonunion of the tibia and fibula with loose motion, requiring brace.

3.  From September 5, 2014, the right knee disability is receiving the maximum assignable schedular disability rating.

4.  Prior to August 6, 2013, the left knee disability had not resulted in flexion limited to 30 degrees and extension limited to 15 degrees.

5.  Since October 1, 2014, the left knee disability has not resulted in chronic residuals of total knee replacement consisting of severe painful motion or weakness and has not resulted in extension limited to 30 degrees or nonunion of the tibia and fibula with loose motion, requiring brace.

6.  There is no evidence of ankylosis of the either knee; subluxation or instability; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2010, the criteria for an initial rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2014).

2.  From February 1, 2012, to September 4, 2014, the criteria for a rating in excess of 30 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5055, 5260, 5261 (2014).

3.  From September 5, 2014, the criteria for a rating in excess of 60 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5055, 5260, 5261 (2014).

4.  Prior to August 6, 2013, the criteria for an initial rating in excess of 10 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2014).

5.  From October 1, 2014, the criteria for a rating in excess of 30 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5055, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  Pertinent fee-based examinations were obtained in July 2008, April 2011, and September 2014.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder; the extraschedular opinions are sufficient in that they were well supported based on consideration of the evidence of record.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to painful motion is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

	1.  Bilateral Knee Disabilities

The Veteran's bilateral knee disabilities, originally diagnosed as degenerative arthritis, are each rated as 10 percent disabling prior to December 7, 2010, for the right knee and prior to August 6, 2013, for the left knee under 38 C.F.R. § 4.71a, DC 5010, which evaluates impairment from arthritis due to trauma that is substantiated by X-ray findings.  As discussed in the Introduction, the Veteran had total knee replacements during this appeal; his bilateral knee disabilities were recharacterized as right and left total knee replacements.  Following the Veteran's total knee replacements, 30 percent ratings were assigned for the right knee from February 1, 2012, to September 4, 2014, and for the left knee from October 1, 2014, under DC 5055, which evaluates impairment from knee replacement (prosthesis).  A 60 percent rating for the right knee was assigned from September 4, 2014, also under DC 5055.

For the initial rating periods, DC 5010 calls for the disability to be rated as degenerative arthritis. Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a  DC 5003.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.  Pursuant to DC 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Id.  

Pursuant to DC 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited 20 degrees.  Id.  A 40 percent evaluation is warranted when extension is limited to 30 degrees.  Id.

For the bilateral total knee replacements, pursuant to DC 5055, the minimum rating is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (2014).  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.  A 60 percent evaluation is warranted with chronic residuals consisting of severe painful motion or weakness.  Id.  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran was afforded a fee-based examination in July 2008.  He reported symptoms of weakness, stiffness, swelling, redness, lack of endurance and locking.  He did not have heat, giving way, fatigability or dislocation.  He reported having pain occurring 20 times per day lasting for one tenth of an hour, rated as six out of ten (6/10).  The Veteran described his symptoms as knee pain with activity and relieved with rest.  He reported functional impairment of pain with standing and walking.  

Examination revealed that his gait and posture were within normal limits.  No assistive devices were required for ambulation.  For both knees, there was effusion and tenderness.  Both knees showed no signs of edema, weakness, redness, heat and guarding of movement.  There was no subluxation of either knee.  Examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  Examination of the left knee revealed crepitus; there was no genu recurvatum and locking pain.  Range of motion testing revealed extension to zero degrees bilaterally and flexion to 90 degrees with pain at 90 degrees bilaterally.  For both knees, joint function was additionally limited by pain after repetitive use; it was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  Pain additionally limited function by zero degrees.  Anterior and posterior cruciate ligaments stability tests, medial and lateral collateral ligaments stability tests, and medial and lateral meniscus tests of both knees were within normal limits.  

At an April 2011 fee-based examination, the Veteran reported symptoms of weakness, stiffness, swelling, lack of endurance and pain.  He indicated that he did not experience heat, redness, giving way, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation and dislocation.  He reported flare-ups as often as four times per day and each time lasting for one to two hours.  At worst, severity was 6/10.  During flare-ups, he experienced functional impairment, which was described as being difficult to squat, sit up and get up, and limitation of motion of the joint, which was described as hurting to bend when stiff and swollen.  He reported difficulty with standing and walking.  The Veteran reported having right total knee replacement in December 2010 with residuals of pain, swelling, scar, range, blood clots and filter.  The Veteran reported the replacement joint had painful motion and weakness; he also had a decrease in range of motion.  The Veteran reported overall functional impairment of pain when standing or walking for long periods of time.

Examination revealed that posture was normal.  The Veteran walked with an antalgic gait due to knee pain.  The examiner noted that in regards to a tandem gait, the Veteran's walk was abnormal, which could be described as unsteady and was due to pain.  On the right, there was tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.  On the left, there was tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment and drainage.  There is no subluxation.  Examination of the right knee revealed no locking pain, genu recurvatum or crepitus.  Examination of the left knee revealed crepitus; there is no genu recurvatum and locking pain.  Upon examination of the knee there was no ankylosis.  

Range of motion testing revealed extension to 25 degrees with pain at 25 degrees on the right; extension to zero degrees with pain at zero degrees on the left; flexion to 85 degrees with pain at 85 degrees on the right; and flexion to 100 degrees with pain at 100 degrees on the left.  Following repetitive motion, on the right, the Veteran had extension to 25 degrees and flexion to 85 degrees; on the left, he had extension to zero degrees and flexion to 100 degrees.  For both knees, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  For both knees, medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test and medial/lateral meniscus stability test were all within normal limits.  The effect of the Veteran's disability on his usual occupation and daily activity was difficulty with prolonged standing and walking and difficulty with sitting and squatting.

The Veteran was afforded a fee-based examination in September 2014.  For his right knee, the Veteran reported that his condition has stayed the same and he had some pain and stiffness.  For his left knee, he reported that the condition has stayed the same/slightly worse.  He reported pain, swelling and stiffness.  The Veteran reported flare-ups that impacted function.  He described the impact as swelling, mild pain and weakness.

Range of motion testing revealed flexion to 100 degrees with pain at 100 degrees on the right; flexion to 110 degrees with pain at 100 degrees on the left; extension to 15 degrees with pain at 15 degrees on the right; and extension to five degrees with pain at five degrees on the left.  Following repetition, he had flexion to 100 degrees on the right and to 110 degrees on the left, and extension to 15 degrees on the right and five degrees on the left.  He did not have any additional limitation of range of motion, but did have functional loss and/or functional impairment.  For both knees, he had less movement than normal and pain on movement.  He had pain on palpation for both knees.  Muscle strength testing was 5/5 bilaterally for flexion and extension.  Anterior instability and posterior instability tests were normal bilaterally; medial and lateral instability tests were 2+ bilaterally.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not have any additional conditions.  There were no meniscal conditions.  The examiner opined that the Veteran's right knee had chronic residuals consisting of severe painful motion or weakness and his left knee had residuals of intermediate degrees of residual weakness, pain or limitation of motion.  No assistive devices were used.  The impact of the Veteran's condition on his ability to work was limited walking and standing as the knees got stiff and swelled on and off.  He was employed and working as a facilities engineer.  The examiner opined that there were no contributing factors of weakness, fatigability, incoordination or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the knee joint.  

Treatment records pertaining to the Veteran's right knee prior to his total knee replacement in December 2010 did not show flexion limited 45 degrees or extension limited to ten degrees.  Following the temporary total evaluation for his total right knee replacement, treatment records do not show extension limited to 30 degrees.  His records also do not show chronic residuals consisting of severe painful motion or weakness prior to September 5, 2014.  Treatment records pertaining to the Veteran's left knee prior to his total knee replacement in 2013 also do not show flexion limited 45 degrees or extension limited to ten degrees.  Following the temporary total evaluation for his total left knee replacement, treatment records do not show extension limited to 30 degrees or chronic residuals consisting of severe painful motion or weakness.  For both knees, throughout this appeal, his treatment records do not show other knee symptomatology such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; and genu recurvatum.

Based on a review of the evidence, the Board concludes that higher ratings for either knee are not warranted at any time since the awards of service connection.

Beginning with the Veteran's right knee, the evidence fails to show that a rating in excess of 10 percent is warranted prior to December 7, 2010, in excess of 30 percent from February 1, 2012, to September 4, 2014, and in excess of 60 percent from September 5, 2014.  For the initial rating period prior to his total knee replacement in December 2010, a 20 percent rating under DC 5003 is only warranted in the absence of limitation of motion.  Here, his right knee was shown to have limited flexion at the 2008 examination.  However, the Veteran's limited flexion has not approximated that required for a 20 percent rating under DC 5260, which is 30 degrees.  None of his treatment records or the examination showed such limitation; at worst, he was shown to have flexion to 90 degrees with pain at 90 degrees at the 2008 examination.  Considering such range of motion, the Board is unable to conclude that the Veteran's right knee limitation of flexion more nearly approximates that contemplated for by a 20 percent rating.  Also for this initial rating period, the Board has considered whether a separate rating is available for limitation of extension.  In this case, the Veteran's knee extension was shown to be normal to zero degrees at the 2008 examination and none of his treatment records showed limitation of extension warranting a compensable rating under DC 5261.  As such, a separate rating for limitation of extension is not warranted.  Therefore, the Board concludes that an initial rating in excess of 10 percent or separate ratings for limitation of flexion and extension are not warranted prior to December 7, 2010.

From February 1, 2012, to September 4, 2014, the evidence fails to show that a rating in excess of 30 percent for the Veteran's right total knee replacement is warranted.  No examination was conducted during this time period; however, the Veteran's treatment records do not indicate that his disability resulted in chronic residuals consisting of severe painful motion or weakness.  As such, a 60 percent rating under DC 5055 is not warranted.  The evidence also does not show that a rating in excess of 30 percent for intermediate degrees of residual weakness, pain or limitation of motion rated by analogy under DCs 5256, 5261 or 5262 is warranted.  The Veteran's treatment records do not contain any indication that his right knee symptomatology is tantamount to ankylosis; therefore, a rating in excess of 30 percent under DC 5256 is not warranted.  The Veteran's treatment records for this time period fail to show limitation of extension approximating 30 degrees such that the next higher rating of 40 percent under DC 5261 is warranted.  The next higher rating of 40 percent under DC 5262 contemplates nonunion of the tibia and fibula with loose motion, requiring brace.  The Veteran's treatment records fail to show that his right knee symptomatology approximated such disability.    

The Board observes that for the current period from September 5, 2014, the Veteran's right knee is rated as 60 percent disabling; a higher schedular rating cannot be granted.  The "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there was an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, DC 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DCs 5163 and 5164. 

A higher rating of 80 percent requires amputation in the upper third of the thigh.  The evidence of record does not indicate that such an amputation has been approximated by the Veteran's functional limitations.  Thus, considering the "amputation rule" pursuant to 38 C.F.R. § 4.68 and 38 C.F.R. § 4.71a, DCs 5161, 5162, 5163, 5164, a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability from September 5, 2014.

As for the Veteran's left knee, the evidence fails to show that an initial rating in excess of 10 percent is warranted prior to August 6, 2013, and that a rating in excess of 30 percent is warranted from October 1, 2014.  

For the initial rating period prior to his total knee replacement in August 2013, a 20 percent rating under DC 5003 is only warranted in the absence of limitation of motion.  Here, his left knee was shown to have limited flexion at the 2008 and 2011 examinations.  However, the Veteran's limited flexion has not approximated that required for a 20 percent rating under DC 5260, which is 30 degrees.  None of his treatment records or the examinations showed such limitation; at worst, he was shown to have flexion to 90 degrees with pain at 90 degrees at the 2008 examination.  Considering such range of motion, the Board is unable to conclude that the Veteran's left knee limitation of flexion more nearly approximates that contemplated for by a 20 percent rating.  Also for this initial rating period, the Board has considered whether a separate rating is available for limitation of extension.  In this case, the Veteran's knee extension was shown to be normal to zero degrees at the 2008 and 2011 examinations and none of his treatment records showed limitation of extension warranting a compensable rating under DC 5261.  As such, a separate rating for limitation of extension is not warranted.  Therefore, the Board concludes that an initial rating in excess of 10 percent or separate ratings for limitation of flexion and extension are not warranted prior to August 6, 2013.

For the current rating period from October 1, 2014, following expiration of the temporary total evaluation for the left total knee replacement, the evidence fails to show that the criteria for the next higher rating of 60 percent under DC 5055 have been met.  The September 2014 examiner opined that the Veteran's left knee disability resulted in intermediate degrees of residual weakness, pain or limitation of motion.  While the examiner opined that the criteria for a 60 percent rating for the right knee were met, no such opinion was provided for the left knee.  The Veteran's treatment records do not indicate that he has chronic residuals consisting of severe painful motion or weakness.  No medical professional has provided any such opinion.  Consequently, a 60 percent rating under DC 5055 is not warranted.  

The evidence also does not show that a rating in excess of 30 percent for intermediate degrees of residual weakness, pain or limitation of motion rated by analogy under DCs 5256, 5261 or 5262 is warranted.  The Veteran's treatment records do not contain any indication that his left knee symptomatology is tantamount to ankylosis; therefore, a rating in excess of 30 percent under DC 5256 is not warranted.  The Veteran's treatment records for this time period fail to show limitation of extension approximating 30 degrees.  There is also no indication that his disability approximates nonunion of the tibia and fibula with loose motion, requiring brace such that a 40 percent rating under DC 5262 could be granted. 

In reaching these conclusions, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that increased ratings or separate flexion and extension ratings are warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted, to include separate ratings for limitation of flexion and extension.  See 38 C.F.R. § 4.40.  The evidence reflects pain.  The July 2008, April 2011, and September 2014 examination reports all reflect that the Veteran's pain on use and the functional loss it resulted in were taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse. Accordingly, the criteria for ratings in excess of 10 percent prior to December 7, 2010, in excess of 30 percent from February 1, 2012, to September 4, 2014, and in excess of 60 percent from September 5, 2014, for the right knee; and in excess of 10 percent prior to August 6, 2013, and in excess of 30 percent from October 1, 2014, for the left knee for limitation of motion for the Veteran's service-connected bilateral knee disabilities have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5055, 5260, 5261.

Furthermore, none of the Veteran's VA examinations or treatment records show knee symptoms such as ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula; and genu recurvatum.  Therefore, separate ratings for knee symptomatology other than limitation of motion are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, 5259, 5262, 5263.

For these reasons, the Board finds that the criteria for ratings in excess of 10 percent prior to December 7, 2010, and in excess of 30 percent from February 1, 2012, to September 4, 2014, and in excess of 60 percent from September 5, 2014, for the right knee disability; and in excess of 10 percent prior to August 6, 2013, and in excess of 30 percent from October 1, 2014, for the left knee disability have not been met.

	2.  Scars

The Veteran's bilateral knee scars are rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.118, DC 7802, which evaluates burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.

38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran requests review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered the revised criteria.  As the RO also considered the revised criteria in the statement of the case (SOC) and supplemental statements of the case (SSOCs), the Veteran is not harmed by the Board's consideration of the revised criteria.  

Pursuant to DC 7802, a 10 percent rating is warranted for scars with an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802.

Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  Id.  

DC 7804, which evaluates impairment from scars that are unstable or painful is potentially applicable.  Pursuant to DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804.
Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of skin over the scar.  Id.  

At the July 2008 fee-based examination, the examiner noted that the Veteran had two identical left knee scars measuring about two cm. by one cm.  It had hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation and abnormal texture.  The two scars on the right knee measured about one cm. by 0.5 cm. with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation and edema.

At the April 2011 fee-based examination, the Veteran reported a scar on the right knee from his total knee replacement.  He reported that it was not painful; he did not experience skin breakdown; and he had no other symptoms.  The Veteran did not experience any functional impairment due to the scar.  The examiner opined that the Veteran's bilateral knee scarring was asymptomatic.  Examination revealed a scar that was located on the right anterior knee; it was linear and measured 18.5 cm. by 0.4 cm.  It was not painful on examination; there was no skin breakdown; and it was superficial with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.

There was also a scar located on the right medial knee.  It was a linear scar that measured one cm. by 0.2 cm.  It was not painful on examination and there was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There is no keloid formation.  The scar was not disfiguring, did not limit the Veteran's motion, and there was no limitation of function due to the scar.

There was another scar located on the right lateral knee.  It was linear and measured 1.5 cm. by 0.2 cm.  The scar was not painful on examination.  There was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring, did not limit motion, and there was no limitation of function due to the scar.

For the Veteran's left knee, there was a scar located on the medial knee.  It was a linear scar that measured one cm. by 0.2 cm.  It was not painful on examination and there was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There is no keloid formation.  The scar was not disfiguring, did not limit motion, and there was no limitation of function due to the scar.

There was also a scar located on the left lateral knee.  It was linear and measured two cm. by 0.2 cm.  It was not painful on examination and there was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent.  There was no keloid formation.  The scar was not disfiguring, did not limit motion, and there was no limitation of function due to the scar.

At the September 2014 fee-based examination, a right knee linear scar measuring 15.5 cm. by 0.5 cm. and a left knee linear scar measuring 15 cm. by 0.5 cm were reported.  There were no superficial non-linear and no deep non-linear scars.  The scars did not result in limitation of function.  The examiner noted that there were no other pertinent physical findings, complications, signs and/or symptoms associated with any scar.  The scars did not impact the Veteran's ability to work.  The examiner opined that the Veteran's scar condition was asymptomatic.  

The Veteran's treatment records throughout this appeal have not shown treatment for his scars.  

Based on a review of the evidence, the Board concludes that initial compensable ratings for the Veteran's bilateral knee scars are not warranted.  None of the examinations or treatment records have revealed that the scars on the Veteran's right and left knees cover areas of 144 square inches (929 sq. cm.) or greater.  As such, compensable ratings under DC 7802 are not warranted.  The examinations and treatment records also fail to show that the Veteran's scars are unstable or painful.  Therefore, initial compensable ratings under DC 7804 are not warranted.  

Since initial compensable ratings are not warranted under DCs 7802 and 7804, the Board has considered other diagnostic codes used to rate scars.  As the Veteran's scars are not of the head, face or neck, DC 7800 is inapplicable.  DC 7801 evaluates impairment from scars not of the head, face, or neck that are deep and nonlinear; Note (1) defines a deep scar as one associated with underlying soft tissue damage.  The examinations as discussed above specifically show that the Veteran's scars are not deep; therefore, DC 7801 is also inapplicable.  DC 7805 evaluates any disabling effects not considered in a rating provided under diagnostic codes 7800-04.  The examinations and treatment records do not show that the Veteran's scars have any disabling effects.  The 2011 examiner specifically noted that the scars did not limit motion and function, while the 2014 examiner opined that they were asymptomatic.  As such, initial compensable ratings under other diagnostic codes used to evaluate scars are not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7805.

For these reasons, the Board finds that the criteria for initial compensable ratings for the Veteran's bilateral knee scars have not been met.

	3.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral knee and scarring symptoms and disability levels.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  The evidence does not show that the Veteran's bilateral knee and scar disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

Entitlement to an initial rating in excess of 10 percent prior to December 7, 2010, in excess of 30 percent from February 1, 2012, to September 4, 2014, and in excess of 60 percent from September 5, 2014, for right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent prior to August 6, 2013, and in excess of 30 percent from October 1, 2014, for left knee disability is denied.

Entitlement to an initial compensable rating for right knee scarring is denied.

Entitlement to an initial compensable rating for left knee scarring is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


